DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10734725 and 10587049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Examiner acknowledges amended Claim 1 and 5, cancelled Claims 2 and 3, and withdrawn Claims 8-15 in the response filed on 3/16/2021. 
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Watanabe does not teach soft magnetic islands separated by a dielectric material, as the Examiner claims, but instead teaches ta way to improve the resistivity and strength of the magnetic material by mixing it with an inorganic insulating material.  The magnetic material does not comprise magnetic islands completely separated from a dielectric material, which fills the gaps between those islands.  Specifically, Watanabe describes a mixture containing both a magnetic powder and the silica or iron phosphate, and it would not be obvious to apply this concept to the separated magnetic islands and gap-filling dielectrics of patent 10,587,049.  
However, Applicant’s arguments are unpersuasive.  Primary reference, Lee (US Pub. No. 20150123604), teaches a magnetic material comprising soft magnetic islands that are separated by a dielectric material (Figs. 2, 10, and 13, [0067], [0069], [0085], [0093], and 
Note that while Watanabe do not disclose all the features of the present claimed invention, Watanabe was used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the claimed dielectric material in an electrically-conductive soft magnetic material, and in combination with the primary reference, discloses the presently claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150123604 (“Lee et al.”) in view of US Pub. No. 20090174512 (“Watanabe et al.”).
With regards to Claim 1, Lee et al. teaches a magnetic isolator comprising a substrate having a layer of electrically-conductive soft magnetic material bonded thereto, wherein the layer of electrically-conductive soft magnetic material comprises electrically-conductive soft magnetic islands separated one from another by gaps, wherein at least some of the interconnected gaps are filled with dielectric material (Figs. 2, 10, and 13, [0067], [0069], [0085], [0093], and [0094]).  
The limitation, “the gaps at least partially suppress electrical eddy current induced within the layer of electrically-conductive soft magnetic material by an external magnetic field”, is a functional limitation.  As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g). 
In the instant case, the instant limitation is deemed to be intrinsic characteristic of the prior art since the prior art is substantially identical in structure.  The Examiner’s sound basis for this assertion is that Lee et al.’s electrically conductive soft magnetic material comprises electrically-conductive soft magnetic islands that are separated one from another by gaps, 
Lee et al. discloses an example of its dielectric material is acrylic, which is an organic dielectric material ([0085] and [0093]).  While Lee is open to other dielectric material(s) within its gaps [0085], Lee does not specifically teach it being an inorganic dielectric material comprising silica or iron phosphate.   
However, Watanabe et al. teaches an electrically-conductive soft magnetic material/islands that are separated by a dielectric material, such as an organic acrylic material or inorganic dielectric materials, iron phosphate and silica ([0001], [0006], [0034], and [0056]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lee et al.’s dielectric material contain silica or iron phosphate, as demonstrated by Watanabe et al., to provide the layer of electrically-conductive soft magnetic material with improved resistivity and strength [0034].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute acrylic for the silica or iron phosphate material taught by Watanabe et al. in view of the art recognized functional equivalence of the two materials (i.e. a dielectric material that aids in suppressing electrical eddy current). Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

With regards to Claim 4, Lee et al. teaches a majority of the electrically-conductive soft magnetic islands independently electrically isolated from all adjacent ones of the electrically-conductive soft magnetic islands (Figs. 10 and 13). 



With regards to Claims 6 and 7, Lee et al. teaches the claimed nominal electronic device adapted to inductive couple with a remotely generated magnetic field (Figs. 6 and 16-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 20060115684 discloses a substrate having a layer of electrically-conductive soft magnetic material bonded thereto, wherein the layer of electrically-conductive soft magnetic material comprises electrically-conductive soft magnetic islands separated one from another by gaps, wherein at least some of the interconnected gaps are filled with inorganic dielectric material, silica (Abstract, Figs. 1-2, and [0077]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785